Exhibit 10.1

 

 

THIRD AMENDMENT TO THE

UNRESTRICTED AND OPEN LINE OF CREDIT

 

This Third Amendment to the Unrestricted and Open Line of Credit (the
“Amendment”) is made and effective as of March 29, 2016 (“Amendment Effective
Date”) by and between Flux Power, Inc., a California corporation (the
“Borrower”), and Esenjay Investments, LLC ( the “Lender” and together with the
Borrower, the “Parties”).

 

Pursuant to the terms and conditions hereof, the Amendment is hereby
incorporated into the Loan Agreement (as defined below) as if fully set forth
therein. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned in the Loan Agreement (as defined below).

 

RECITALS

 

WHEREAS, Borrower and Lender have entered into that certain Unrestricted and
Open Line of Credit dated September 24, 2012 , as amended by that certain First
Amendment to the Unrestricted and Open Line of Credit dated October 16, 2013 and
further amended by that certain Second Amendment to the Unrestricted and Open
Line of Credit dated December 29, 2015 (as amended, the “Loan Agreement”),

 

WHEREAS, pursuant to the terms of the Loan Agreement, Lender has made available
to the Borrower a line of credit with a maximum principal amount at any time
outstanding of up to $2,500,000 on terms and conditions set forth in the Loan
Agreement;

 

WHEREAS, as of the Amendment Effective Date, Lender has advanced to the Borrower
an aggregate of $2,475,000 under the Loan Agreement; and

 

WHEREAS, the Borrower and Lender desires to amend the Loan Agreement pursuant to
the terms and conditions of this Amendment increase the line of credit from
$2,500,000 to $3,500,000.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Lender and Borrower
hereto agree as follows:

 

1.   The Principal Amount referenced in the Loan Agreement is hereby deleted in
its entirety and shall, as of the Amendment Effective Date, be amended to read
in its entirety as follows:

 

“Principal Amount: Up to a maximum of $3,500,000.”

 

2.   Except as amended hereby, all the terms of the Loan Agreement are hereby
ratified and acknowledged as being in full force and effect.

 

3.   This Amendment may be executed in two counterparts, each of which shall
constitute an original and which, together, shall constitute one and the same
instrument. The Parties may execute facsimile copies of this Amendment and
delivery by facsimile shall be deemed to be delivery of an executed Amendment.

1 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
authorized representative as of the date set forth above.

 

 

  BORROWER         Flux Power, Inc.,   a California corporation              
/s/ Ron Dutt   By: Ronald Dutt   Title: Chief Executive Officer         LENDER  
    Esenjay Investments, LLC,               /s/ Howard Williams   By: Howard
Williams   Title: Treasurer

 

Agreed and consented.         Flux Power Holdings, Inc.,   a Nevada corporation
              /s/ Ron Dutt   By: Ron Dutt   Title: Chief Executive Officer  

 

Dated: March 29, 2016

 



2 

 

 

